OPINION
PER CURIAM.
Appellant was convicted of murder in the first degree after a jury trial. In this appeal,1 appellant argues that the trial court’s instruction to the jury concerning the weight and sufficiency of lay testimony as to his sanity was erroneous. This contention has been waived. Pa.R.Crim.P. 1119(b). A review of the record also shows that appellant’s other assignments of error2 are without merit.
*622Finally, we have reviewed the record pursuant to our statutory .obligation3 and have determined that the evidence was sufficient to warrant the jury’s verdict.
Judgment of sentence affirmed.

. We hear this appeal pursuant to the Appellate Court Jurisdiction Act, Act of July 31, 1970, P.L. 673, No. 223, art. II, § 202(1), 17 P.S. § 211.202(1) (Supp.1978).


. These allegations are:
*622(1) The lay testimony as to appellant’s sanity was insufficient to support the verdict;
(2) The prosecutor’s closing argument to the jury contained reversible error;
(3) The court erroneously refused to accept appellant’s proposed addition to a supplemental charge requested by the jury;
(4) The court erred in permitting the prosecution to examine a psychiatric report and in allowing portions of that report to be read to the jury.


. Act of February 15, 1870, P.L. 15, § 2, 19 P.S. § 1187 (1964).